In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                         No. 15-1370V
                                    Filed: October 28, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
WARREN FISKE,                                *
                                             *            Special Master Hamilton-Fieldman
               Petitioner,                   *
                                             *            Joint Stipulation on Damages;
v.                                           *            Influenza Vaccine; Transverse
                                             *            Myelitis.
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
* * * * * * * * * * * * * * * *
Amber D. Wilson, Maglio Christopher & Toale, PA, Washington D.C., for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION1

        On November 12, 2015, Warren Fiske (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on
October 21, 2014, he developed neurological injuries, including transverse myelitis (“TM”). See
Stipulation for Award at ¶ 2, 4, filed Oct. 13, 2016. Petitioner further alleged that he suffered
residual effects of these injuries for more than six months. Id. at ¶ 4.




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
        On October 13, 2016, the parties filed a stipulation3 in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine
caused Petitioner’s TM, or any other injury; and further denies that Petitioner’s current
disabilities are sequelae of a vaccine-related injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              A lump sum of $129,324.49, in the form of a check payable to Petitioner, Warren
              Fiske. This amount represents compensation for all damages that would be
              available under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.4

        IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 The parties’ stipulation uses an incorrect spelling of Petitioner’s name. The correct spelling of
Petitioner’s name is Warren Fiske, as used in this decision adopting the parties’ stipulation.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2